PATTERSON, Judge.
The appellant challenges his judgment and sentence for aggravated battery entered upon revocation of his probation. We find merit only in the appellant’s argument that the trial court erred in sentencing him to four and one-half years in prison to be followed by eleven and one-half years’ probation, since the combined sentence exceeds the statutory maximum of fifteen years for a second-degree felony. § 775.082(3)(c), Fla.Stat. (1989); Coleman v. State, 496 So.2d 896 (Fla. 2d DCA 1986).
Accordingly, we remand this case to the trial court for the correction of the appellant’s sentence to reflect a reduction of the term of probation to ten and one-half years. The appellant need not be present for the correction of the sentence.
Reversed and remanded.
FRANK, A.C.J., and HALL, J., concur.